DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/25/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 21 recites the limitation "the apparatus" in line 5 of claim 21.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/023,739 in view of Solomon (US 2011/0106989). 
As per Claims 1-25
Instant Application 
16/023,739 
Examiner’s note
Claim 1: An apparatus for configuring a multi-lane link, the apparatus comprising: one or more 





the apparatus comprising: link configuration logic, implemented at least in part in hardware circuitry, to: cause the first set of bundled lanes to be unbundled; switch a direction of a subset of unbundled lanes from the first direction to the second direction; 
and link configuration logic, implemented at least in part in hardware circuitry, to: determine that the port comprises hardware to support one or both of receiving data on the first differential signal pair or transmitting data on the second differential signal pair, and reconfigure the first differential signal pair to receive data with the second differential signal pair or reconfigure the second differential signal pair to transmit data with the first differential signal pair; 


and wherein the port is to transmit data or receive data based on reconfiguration of one or both the first differential signal pair and the second differential signal pair.

Application 16/023,739 does not appear to explicitly teach the claim 1 limitations of having equal number of lanes in both in the first and second sets nor bundling and unbundling the first/second sets of bundled lanes to form a reduced first set of bundled lanes and an expanded second set of bundled lanes. 

100 of FIG. 1… if the double bandwidth path is selected to be in one direction then in some embodiments, the lesser bandwidth communication path is selected to be in an opposite direction” and Figures 1, 2 & Figure 3, 320, Configure double speed direction per user input. 
One would be motivated to modify the first and second differential USB signal pairs in order to allow an equal number of lanes (i.e. symmetric bus) to be turned into an asymmetric bus, thus greatly increasing the bandwidth in a certain upstream/downstream direction depending on system requirements (See Solomon: Paragraph [0021]). 

Claim 2

Claim 3
Claim 1 in view of Solomon
Solomon discloses the USB standard (See Figure 2). 
Claim 4
Claim 8

Claim 5
Claim 11

Claim 6
Claim 11

Claim 7
Claim 1 in view of Solomon
Solomon discloses unbundling (See Figure 3).

Claim 1 in view of Solomon. 

Claim 9
Claim 16 in view of Solomon.
Solomon discloses reversing polarity (See Figure 3). 
Claim 10
Claim 1 in view of Solomon.
Independent claim
Claim 11
Claim 1 in view of Solomon. 

Claim 12
Claim 1 in view of Solomon.

Claim 13
Claim 1 in view of Solomon. 

Claim 14
Claim 1 in view of Solomon.

Claim 15
Claim 1 in view of Solomon.

Claim 16
Claim 11

Claim 17
Claim 1 in view of Solomon.
Solomon discloses USB (Figure 2) and plug-n-play (Paragraph [0003]). 
Claim 18
Claim 11 in view of Solomon.

Claim 19
Claim 16 in view of Solomon.
Solomon discloses reversing polarity (See Figure 3).
Claim 20
Claim 1 in view of Solomon. 
Independent Claim
Claim 21
Claim 1


Claim 11

Claim 23
Claim 1 in view of Solomon. 
Solomon discloses USB (Figure 2) and plug-n-play (Paragraph [0003]).
Claim 24 
Claim 11

Claim 25
Claim 1 in view of Solomon. 
Solomon discloses USB (Figure 2) and plug-n-play (Paragraph [0003]) and further cameras (Paragraph [0002]).


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsu (US 7,469,311) in view of Solomon (US 2011/0106989).

Regarding claim 1, Tsu teaches an apparatus for configuring a multi-lane link (Fig. 3, 305, Multi-lane Link), the apparatus (Fig. 3, 300, Apparatus) comprising: one or more ports comprising hardware to support the multi-lane link (Fig. 3, 340, Port), wherein the multi- lane link comprises a first set of bundled lanes (Fig. 3, 307-A, xL sub-link) configured in a first direction and a second set of bundled lanes (Fig. 3, 307-B, xK sub-link) configured in a second direction (Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction), the second direction is opposite to the first direction (Col. 3, Lines 21-24, Bus 305 includes two unidirectional sub-links 307-A and 307-B. That is, bus 305 establishes a bidirectional link that has a one-way link 307-A in a first direction and a one-way link 307-B in another direction), the first set of bundled lanes comprises an equal number of lanes as the second set of bundled lanes (Fig. 6 Embodiment of Figure 3, x16 lanes for first and second link; Col. 3, Lines 38-41, the bandwidth of each sub-link 307-A and 307-B may be independently selected.  Consequently, in a normal (symmetric) mode sub-link 307-A and 307-B each have the same bandwidth), the apparatus comprising: link configuration logic (Fig. 3, 342), implemented at least in part in hardware circuitry, to: cause the first set of bundled lanes to be unbundled (Col. 4, Lines 22-27, link control module 342 may include a link training and status state machine (LTSSM) to negotiate and configure a first set of simplex connections aggregated to form sub-link 307-A and a second set of simplex connections aggregated to form sub-link 307-B); and bundle the switched subset of unbundled lanes with the second set of bundled lanes to form a reduced first set of bundled lanes in the first direction (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle); the one or more ports are to use the reduced first set of bundled lanes and the expanded second set of bundled lanes for transmission and reception of data (Figs. 6 & 7 Embodiments of Fig. 3, x16 lanes reduced to x4).
Tsu discloses a bus interface with a first and second set of links wherein the number of lanes can be reduced. Tsu does not disclose increasing the number of lanes in a second set of links. 
Solomon teaches switch a direction of a subset of unbundled lanes from the first direction (Fig. 1, 106; First Configuration) to the second direction (Fig. 2, 206, Second Configuration); and bundle the switched subset of unbundled lanes with the second set of bundled lanes to form a reduced first set of bundled lanes in the first direction (Paragraph 0021, if the double bandwidth path is selected to be in one direction then in some embodiments, the lesser bandwidth communication path is selected to be in an opposite direction) and an expanded second set of bundled lanes in the second direction (Paragraph 0021, the system 200 of FIG. 2 allows for a USB solution (for example, a USB 3.0 solution) that provides two times the bandwidth of a USB cable in one direction than that allowed in that same direction by system 100 of FIG. 1); the one or more ports are to use the reduced first set of bundled lanes and the expanded second set of bundled lanes for transmission and reception of data (Fig. 3, Flowchart for Figs. 1 & 2, 320, Configure double speed direction; Paragraph 0029, If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction.  Then the double speed direction is configured at 320).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 2, Tsu in view of Solomon teaches the apparatus of claim 1. Tsu teaches wherein the one or more ports comprise one or both of a Peripheral Component Interconnector Express (PCIe)-based port or a hot-plug-based port (Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction).

Regarding claim 3, Tsu in view of Solomon teaches the apparatus of claim 2. Tsu does not explicitly teach the port being a USB port.
Paragraph 0017, SuperSpeed (for example, USB 3.0) is a dual simplex connection that supports concurrent in and out transactions.  It's dual simplex signaling levels and spread spectrum clocking are compatible with another dual simplex serial interconnect, PCI Express.TM.).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane USB data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021) while also yielding the obvious result of utilizing the commonly used and well-known USB protocol, thus satisfying industry-standards (See Solomon: Paragraph 0002). 

Regarding claim 4, Tsu in view of Solomon teaches the apparatus of claim 1. Tsu further teaches wherein the first set of bundled lanes configured in a first direction comprises a set of downstream lanes (Fig. 3, 307-A, xL sub-link), the set of downstream lanes configured to direct data from the apparatus to a downstream connected device (Fig. 3, 310, Upstream apparatus to Downstream Chipset 315), and the second set of bundled lanes configured in a second direction comprises a set of upstream lanes (Fig. 3, 307-B, xK sub-link; Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction), the set of upstream lanes configured to direct data to the apparatus from the downstream connected device (Fig. 3, 315, Downstream Chipset).

Regarding claim 5, Tsu in view of Solomon teaches the apparatus of claim 4. Tsu teaches wherein the link configuration logic is to: determine that the downstream connected device uses more downstream bandwidth than upstream bandwidth (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); and cause the downstream connected device to switch the subset of upstream lanes (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle). Tsu does not explicitly teach determining if the lanes can be switched between upstream and downstream and switching the upstream lanes into downstream lanes.
Solomon teaches determine that the downstream connected device can support a switching of a subset of upstream lanes to a subset of downstream lanes (Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable); and cause the downstream connected device to switch the subset of upstream lanes to the subset of downstream lanes (Fig. 3, 320, Configure double speed direction per user input); and the apparatus to transmit data on the switched subset of downstream lanes (Fig. 1, 106 Transitioned to Fig. 2, 206 and transmit double bandwidth).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 6, Tsu in view of Solomon teaches the apparatus of claim 4. Tsu teaches wherein the link configuration logic is to: determine that the downstream connected device uses more upstream bandwidth than downstream bandwidth (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); and cause the downstream connected device to switch the subset of downstream lanes (Fig. 6 to Fig. 7, x16 becomes x4 of link 307-A). Tsu does not explicitly teach determining if the lanes can be switched between upstream and downstream and switching the downstream lanes into upstream lanes.
Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable); and cause the downstream connected device to switch the subset of downstream lanes to the subset of upstream lanes (Fig. 3, 320, Configure double speed direction per user input); and the apparatus to receive data on the switched subset of upstream lanes (Fig. 3, 322, Enable AFP operation; Paragraph 0031, two channels in the same direction allow for a doubling of the bandwidth in that direction (for example, two 5 Gbps channels in a USB 3.0 implementation)). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 7, Tsu in view of Solomon teaches the apparatus of claim 1. Tsu teaches the link configuration logic to cause an unbundle ordered set to unbundle the first set of bundled lanes (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B), the unbundle ordered set transmitted across the first set of bundled lanes (Fig. 7, x4 Link 307-A).

Regarding claim 8, Tsu in view of Solomon teaches the apparatus of claim 1. Tsu teaches the link configuration logic to cause a bundle ordered set to bundle the second set of lanes (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B). Tsu does not explicitly teach bundling the second set of lanes with the switched subset. 
Solomon teaches the link configuration logic to cause a bundle ordered set to bundle the switched subset of lanes with the second set of lanes (Fig. 1, 106 Transitioned to Fig. 2, 206 and transmit double bandwidth).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 9, Tsu in view of Solomon teaches the apparatus of claim 1. Tsu teaches the link configuration logic (Fig. 3, 342) to perform a register access of a register associated with the one or more ports that control one or more lanes coupled to the one or more ports (Fig. 3, 355, Asymmetry Registers; Col. 4, Lines 54-56, Asymmetry controller 355 may include support modules, such as asymmetry register 357); and write a register value to the register to reverse the subset of lanes (Col. 5, Lines 36-39, driver 390 may also be used to set up bus interface 337 during a configuration process, such as by writing information into asymmetry registers 357 to support asymmetry controller 355). Tsu does not explicitly teach switching the polarity of the lanes. 
Solomon teaches the link configuration logic to perform a register access of a register associated with the one or more ports that control a polarity of one or more lanes coupled to the one or more ports (Fig. 3, 300; Paragraph 0026, flow 300 includes functionality of AFP (Asymmetrical Fat Pipe) Discovery, Enumeration, and/or Configuration, for example.  These functions may use vendor specific provisions); and write a register value to the register to reverse the polarity of the subset of lanes (Fig. 3, 312; If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 10, Tsu teaches at least one non-transitory machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: detect a connection of a peripheral device to a host device (Fig. 4 Flowchart of Figure 3, 410, Monitor sources of upstream and downstream traffic) across a multi-lane link (Fig. 3, 305, Multi-lane Link), wherein the multi-lane link is originally provisioned with a symmetrical lane structure (Col. 3, Lines 38-41, the bandwidth of each sub-link 307-A and 307-B may be independently selected.  Consequently, in a normal (symmetric) mode sub-link 307-A and 307-B each have the same bandwidth); determine that the peripheral device benefits from an asymmetrical lane structure (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); and cause the host device and the peripheral device to transmit and receive data on the multi- lane link with the asymmetrical lane structure (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle).
Tsu discloses a bus interface with a first and second set of links wherein the number of lanes can be reduced. Tsu does not disclose increasing the number of lanes in a second set of links. 
Fig. 1, Symmetrical Lane Structure); determine that the peripheral device benefits from an asymmetrical lane structure (Fig. 3, 318, Query user for desired double speed direction); switch a direction of a subset of lanes in the multi-lane link to establish a subset of switched lanes to convert the multi-lane link to the asymmetrical lane structure (Paragraph 0021, the system 200 of FIG. 2 allows for a USB solution (for example, a USB 3.0 solution) that provides two times the bandwidth of a USB cable in one direction than that allowed in that same direction by system 100 of FIG. 1); and cause the host device and the peripheral device to transmit and receive data on the multi- lane link with the asymmetrical lane structure (Fig. 3, Flowchart for Figs. 1 & 2, 320, Configure double speed direction; Paragraph 0029, If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction.  Then the double speed direction is configured at 320).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 11, Tsu in view of Solomon teaches the medium of claim 10. Tsu teaches wherein the instructions cause the machine, when executed, to: determine that a peripheral device is connected to the host device across the multi-lane link (Fig. 4 Flowchart of Figure 3, 410, Monitor sources of upstream and downstream traffic); determine one or more system parameters for the peripheral device (Fig. 4, 415, Detect Condition Indicative of Asymmetric Traffic Flow & 420, Select Asymmetric Upstream and Downstream Bandwidth Based on Traffic Pattern, Power Conservation Mode, And Performance Mode); and determine that the peripheral device can support lane direction switching (Fig. 3, 380, Peripheral Bus Interface; Col. 5, Lines 30-33, link controller 384 in bus interface 380 supports the 
symmetric mode and may, for example, be designed to support separate negotiation of speed and link width for sub-link 307-A and 307-B). 

Regarding claim 12, Tsu in view of Solomon teaches the medium of claim 11. Tsu teaches wherein the instructions cause the machine, when executed, to: identify the subset of lanes for direction switching (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); and cause the peripheral device to transmit an ordered set to cause the peripheral device and the host device to participate in unbundling of the subset lanes (Fig. 3, 380, Peripheral Bus Interface; Col. 5, Lines 30-33, link controller 384 in bus interface 380 supports the symmetric mode and may, for example, be designed to support separate negotiation of speed and link width for sub-link 307-A and 307-B), and the ordered set indicates a request to unbundle the subset of lanes (Fig. 7, x4 Link 307-A).

Regarding claim 13, Tsu in view of Solomon teaches the medium of claim 12. Tsu further teaches wherein the ordered set comprises an UNBUNDLE_OS ordered set (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations), wherein the instructions cause the machine, when executed, to cause the UNBUNDLE_OS ordered set to be transmitted on each lane that is to be unbundled (Fig. 3, 380, Peripheral Bus Interface; Col. 5, Lines 30-33, link controller 384 in bus interface 380 supports the symmetric mode and may, for example, be designed to support separate negotiation of speed and link width for sub-link 307-A and 307-B).

Regarding claim 14, Tsu in view of Solomon teaches the medium of claim 11. Tsu further teaches wherein the instructions cause the machine, when executed, to cause an ordered set to be transmitted to cause the host device and the peripheral device (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations) to participate in bundling of the switched subset of lanes (Fig. 5, 570, Asymmetrical Control). Tsu does not explicitly teach bundling the subset with the second set of lanes. 
Solomon teaches the peripheral device to participate in bundling of the switched subset of lanes with a second set of bundled lanes (Fig. 3, 320, Configure double speed direction per user input).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 15, Tsu in view of Solomon teaches the medium of claim 14. Tsu teaches wherein the ordered set comprises a ordered set, and wherein the instructions cause the machine, when executed, to cause the ordered set to be transmitted on the subset of unbundled lanes (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations). Tsu does not explicitly teach bundling the subset with the second set of lanes. 
Solomon teaches wherein the ordered set comprises a BUNDLE_OS ordered set, and wherein the instructions cause the machine (Fig. 3, 320, Configure double speed direction per user input), when executed, to cause the BUNDLE_OS ordered set to be transmitted on the subset of unbundled lanes (Fig. 3, 322, Enable AFP Operation; Paragraph 0029, AFP operation is then enabled at 322, and flow 300 is then done at 324.  In this manner, according to some embodiments, flow 300 performs AFP discovery, enumeration, and configuration).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 16, Tsu in view of Solomon teaches the medium of claim 11. Tsu teaches wherein the one or more system parameters for the peripheral device comprise a bandwidth of the system, a data directional preference for the peripheral device, or a device configuration that supports an asymmetrical lane configuration (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations; Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence). 

Regarding claim 17, Tsu in view of Solomon teaches the medium of claim 11. Tsu teaches wherein the one or more system parameters for the peripheral device comprise a determination (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations; Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence). Tsu does not explicitly teach parameters for hot-plugging.
Solomon teaches wherein the one or more system parameters for the peripheral device comprise a determination that the peripheral device is a hot-plug capable device (Fig. 3, 302, Link Training; Paragraph 0003, USB is a serial bus standard to interface devices.  USB is designed to allow many peripherals to be connected using a single standardized interface socket and to improve plug-and-play capabilities by allowing devices to be connected and disconnected without rebooting the computer).

One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 18, Tsu in view of Solomon teaches the medium of claim 11. Tsu teaches wherein the one or more system parameters for the peripheral device comprise a determination that a use of an asymmetrical lane configuration increases efficiency of system resource utilization (Col. 5, Lines 62-67, rules may be programmed to implement a power-saving strategy for renegotiating link widths of sub-links 307-A and 307-N. For example, the rules may take into consideration a time to complete a renegotiation versus the likely duration of a traffic pattern; potential power savings of a renegotiation; and any other performance tradeoffs associated with performing frequent renegotiations).

Regarding claim 19, Tsu in view of Solomon teaches the medium of claim 10. Tsu teaches wherein the instructions cause the machine, when executed, to: perform a register access at one or more ports for a register (Fig. 3, 342) that controls one or more lanes coupled to the one or more ports (Fig. 3, 355, Asymmetry Registers; Col. 4, Lines 54-56, Asymmetry controller 355 may include support modules, such as asymmetry register 357); and write a register value to the register to reverse the subset of lanes (Col. 5, Lines 36-39, driver 390 may also be used to set up bus interface 337 during a configuration process, such as by writing information into asymmetry registers 357 to support asymmetry controller 355). Tsu does not explicitly teach switching the polarity of the lanes. 
Solomon teaches wherein the instructions cause the machine, when executed, to: perform a register access at one or more ports for a register that controls a polarity of one or more lanes coupled to the one or more ports (Fig. 3, 300; Paragraph 0026, flow 300 includes functionality of AFP (Asymmetrical Fat Pipe) Discovery, Enumeration, and/or Configuration, for example.  These functions may use vendor specific provisions); and write a register value to the register to reverse the polarity of the subset of lanes (Fig. 3, 312; If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 20, Tsu teaches a system comprising: a host (Fig. 3, 300, Host System) comprising a data processor (Fig. 3, 310, GPU Processor) and a system manager (Fig. 3, 342, Controller); and a device (Fig. 3, 315, Peripheral Chipset) connected to the host across a multi-lane link (Fig 3, 305 Links), the multi- lane link comprising a first set of bundled lanes (Fig. 3, 307-A, xL sub-link) configured to direct data in a first direction and a second set of bundled lanes (Fig. 3, 307-B, xK sub-link) configured to direct data in a second direction opposite the first direction (Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction), the first set of bundled lanes comprising an equal number of lanes as the second set of bundled lanes (Fig. 6 Embodiment of Figure 3, x16 lanes for first and second link; Col. 3, Lines 38-41, the bandwidth of each sub-link 307-A and 307-B may be independently selected.  Consequently, in a normal (symmetric) mode sub-link 307-A and 307-B each have the same bandwidth); wherein the system manager (Fig. 3, 342) is to: determine one or more operational parameters for the device (Col. 4, Lines 22-27, link control module 342 may include a link training and status state machine (LTSSM) to negotiate and configure a first set of simplex connections aggregated to form sub-link 307-A and a second set of simplex connections aggregated to form sub-link 307-B), to switch one or more lanes from the first direction (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle); and cause the host device to use the switched lanes with the second set of bundled lanes (Figs. 6 & 7 Embodiments of Fig. 3, x16 lanes reduced to x4).

Solomon teaches determine, based on the one or more operational parameters for the device, to switch one or more lanes from the first direction (Fig. 1, 106; First Configuration) to the second direction; cause the host device to switch one or more lanes from the first direction to the second direction (Fig. 2, 206, Second Configuration); and cause the host device to use the switched lanes with the second set of bundled lanes (Fig. 3, Flowchart for Figs. 1 & 2, 320, Configure double speed direction; Paragraph 0029, If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction.  Then the double speed direction is configured at 320).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 21, Tsu in view of Solomon teaches the system of claim 20. Tsu further teaches wherein the first set of bundled lanes configured in a first direction comprises a set of downstream lanes (Fig. 3, 307-A, xL sub-link), the set of downstream lanes configured to direct data from the host to a downstream connected device (Fig. 3, 310, Upstream apparatus to Downstream Chipset 315), and the second set of bundled lanes configured in a second direction comprises a set of upstream lanes (Fig. 3, 307-B, xK sub-link; Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction), the set of upstream lanes configured to direct data to the apparatus from the downstream connected device (Fig. 3, 315, Downstream Chipset).

Regarding claim 22, Tsu in view of Solomon teaches the system of claim 21. Tsu teaches wherein the system manager is to: determine that the downstream connected device uses more downstream bandwidth than upstream bandwidth (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); and cause the downstream connected device to switch the subset of upstream lanes (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle). Tsu does not explicitly teach determining if the lanes can be switched between upstream and downstream and switching the upstream lanes into downstream lanes.
Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable); and cause the downstream connected device to switch the subset of upstream lanes to the subset of downstream lanes (Fig. 3, 320, Configure double speed direction per user input); and the host device to transmit data on the switched subset of downstream lanes (Fig. 1, 106 Transitioned to Fig. 2, 206 and transmit double bandwidth).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 23, Tsu in view of Solomon teaches the system of claim 22. Tsu does not explicitly teach wherein the device comprises one of a hot-plug compatible monitor, hot-plug compatible projector, hot-plug compatible audio device, hot-plug capable docking station, or hot-plug compatible data storage device.
Solomon teaches wherein the device comprises one of a hot-plug compatible monitor, hot-plug compatible projector, hot-plug compatible audio device, hot-plug capable docking Paragraph 0002, USB can be used to connect peripherals such as mouse devices, keyboards, gamepads, joysticks, scanners, digital cameras, printers, external storage, networking components, and many other devices… Paragraph 0003, USB is a serial bus standard to interface devices.  USB is designed to allow many peripherals to be connected using a single standardized interface socket and to improve plug-and-play capabilities).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the use of plug-n-play USB peripheral devices such as hot-plug storage devices. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the diversity of peripherals available for the system to be compatible with, thus magnifying the number of uses and versatility of the system (See Solomon: Paragraphs 0002-0003). 

Regarding claim 24, Tsu in view of Solomon teaches the system of claim 21. Tsu teaches wherein the system manager is to: determine that the downstream connected device uses more upstream bandwidth than downstream bandwidth (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); and cause the downstream connected device to switch the subset of downstream lanes (Fig. 6 to Fig. 7, x16 becomes x4 of link 307-A). Tsu does not explicitly teach determining if the lanes can be 
Solomon teaches determine that the downstream connected device can support a switching of a subset of downstream lanes to a subset of upstream lanes (Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable); and cause the downstream connected device to switch the subset of downstream lanes to the subset of upstream lanes (Fig. 3, 320, Configure double speed direction per user input); and the host device to receive data on the switched subset of upstream lanes (Fig. 3, 322, Enable AFP operation; Paragraph 0031, two channels in the same direction allow for a doubling of the bandwidth in that direction (for example, two 5 Gbps channels in a USB 3.0 implementation)). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 25, Tsu in view of Solomon teaches the system of claim 24. Tsu does not explicitly teach wherein the device comprises one of a hot-plug compatible camera.
Paragraph 0002, USB can be used to connect peripherals such as mouse devices, keyboards, gamepads, joysticks, scanners, digital cameras, printers, external storage, networking components, and many other devices… Paragraph 0003, USB is a serial bus standard to interface devices.  USB is designed to allow many peripherals to be connected using a single standardized interface socket and to improve plug-and-play capabilities).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the use of plug-n-play USB peripheral devices such as hot-plug storage devices. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the diversity of peripherals available for the system to be compatible with, thus magnifying the number of uses and versatility of the system (See Solomon: Paragraphs 0002-0003). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185